Opinion issued August 7, 2014




                                 In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                           NO. 01-14-00573-CV
                         ———————————
              UNION CARBIDE CORPORATION, Appellant
                                   V.
    MELVA GONZALEZ, RAFAEL S. GONZALEZ, AND MARIBEL
  GONZALEZ, INDIVIDUALLY AND AS HEIRS OF THE ESTATE OF
  RAFAEL R. GONZALEZ; AND MILFORD KIRK ZUCH AND MARY
DIANN SOWELL, INDIVIDUALLY AND AS HEIRS OF MILFORD ZUCH,
                        Appellees


                 On Appeal from the 165th District Court
                          Harris County, Texas
                    Trial Court Case No. 2013-36767


                       MEMORANDUM OPINION
      Appellant, Union Carbide Corporation, has filed an unopposed motion to

dismiss the appeal. No opinion has issued. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

      We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         2